Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

WITHDRAWL FROM ISSUE
The indicated allowability of claims 1-5 and 8-17 is withdrawn in view of the newly discovered reference(s) to Comstock et al. (U.S. PGPub No. 2003/0219413) as evidenced by Dohi et al. (Curr. Opin. Gastroeter., 2006, 22:651-657) (both references of record) or Neuman (Translational Research, Vol. 149, No. 4, April 2007, p. 173-186; https://www.translationalres.com/article/S1931-5244(06)00425-7/pdf). Rejections based on the newly cited reference(s) follow.
NON-FINAL ACTION
Claim Status
2.	Currently claims 1-5 and 8-17 are pending and under consideration.
3.	Rejections and/or objections of record not reiterated herein have been withdrawn.
NEW GROUNDS OF REJECTIONS 
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.




5.	Claim(s) 1-5 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Comstock et al. (U.S. PGPub No. 2003/0219413) as evidenced by Dohi et al. (Curr. Opin. Gastroeter., 2006, 22:651-657) (both references of record) or Neuman (Translational Research, Vol. 149, No. 4, April 2007, p. 173-186; https://www.translationalres.com/article/S1931-5244(06)00425-7/pdf).
Comstock et al. teach a method of treating inflammatory bowel disease (IBD) comprising administering to a subject in need of treatment for IBD an effective amount of a population of Bacteroides fragilis cells stably expressing capsular polysaccharide A (PSA) ([0039]). The bacteria can be administered by mouth or rectum ([0079]). The instant specification teaches that enteral administration includes oral and rectal administration ([0059]).
Comstock et al. do not explicitly disclose that subjects with IBD have an imbalanced T-helper cell profile, comprising an imbalance of Th1 cell profile and/or Th17 cell profile in the intestinal compartment of the subject. 
The instant specification teaches that an imbalance in the profile of inflammatory T-helper cells is usually associated with a condition in an individual. For example, an increase in profile in Th1 leads to autoimmunity ([0008]). Paragraph [0042] teaches that the term “cell profile” indicates a detectable set of data portraying the characterizing features of a cell that distinguish the characterized cell from another. In particular, when referred to a T helper cell, the wording “cell profile” indicates a set of data related to a marker cytokine that is produced by the Th cell and characterizes the Th cell with respect to another. For example, maker cytokine for Th1 cell is Interferon-g. 
Paragraph [0043] teaches that the term “balance” with reference to a “Th cell profile” indicates the activity of bringing the cell profile to a status associated with absence of an inflammatory response.
Dohi et al. teach that abrogation of mucosal T cell homeostasis by exaggerated T helper 1 and T helper 2 cells is a major problem that leads to intestinal inflammation. Both T helper 1 and 2 cells play central roles in the induction of mucosal immune response. T helper 1-type immune responses are key players in the induction of intestinal inflammation in IBD (abstract). Dohi also teach that in IBDs, the presence of activated Th1 cells in the intestine is characteristic of Crohn’s disease (p. 653, paragraph bridging columns); a group of Th cells in normal subjects can induce colitis under certain conditions and they exhibit exaggerated Th1-type cells producing IFN-g. These effector T cells respond to autoantigens and intestinal flora, to which they are normally tolerant. In this regard, abrogation of tolerance may be an important aspect in Th1-type dysregulation in the various IBD models (p. 654, left col., end of 1st paragraph). Dohi et al. teach that maintenance of Th1 and 2 cell homeostasis is a clear solution to prevent or treat IBD (p. 656, left col., 1st paragraph).
Neuman also evidences that subjects with IBD have an imbalance of a Th1 cell profile in the intestinal compartment. Neuman teaches that research into immunopathogenesis of IBD adds support to the theory that the disease results from a dysfunctional regulation of the immune system that leads to the polarization of intestinal immune cells toward a Th1 response (abstract). Neuman teaches that in the normal gut, the mucosal immune system can mount an immune response to pathogenic material while maintaining tolerance to antigens derived from food and other bacteria. 
IBD is thought to be caused by a loss of tolerance against the autologous bacterial flora of the intestine (p. 174, 2nd col. 1st paragraph). Neuman teaches that studies showing increased levels of TNF-a, IFN-g, IL-1, and IL-6 in the intestinal tissue and peripheral blood of CD (Crohn’s disease) and UC (ulcerative colitis) patients polarize immune activity in IBD toward a Th1 response (p. 175, left col., 2nd paragraph). Experimental studies in IBD point to an excessive Th1 response to antigenic stimulus leading to increased levels of various cytokines, the most crucial of which are IL-1, IL-6, TNF-a, IFN-g, IL-12, and IL-18. The expression of pro-inflammatory cytokines in the intestinal mucosa from IBD patients is markedly enhanced, highlighting the polarization of T-cell activity that is characteristic of the defective inflammatory response (p. 181, left col., 2nd paragraph).
Therefore, the preponderance of the evidence taught by Dohi et al. or Neuman show that the subjects having IBD, including the subject having IBD of Comstock et al., have an imbalance of a Th1 cell profile in the intestine.
Regarding the instant claim 1 recitation, “thereby reducing the imbalanced T-helper profile in the intestinal compartment of the subject, thereby treating the subject of the inflammatory bowel disease”: these recitations recite the intended result of the positively recited method step of administering B. fragilis expressing PSA enterally to the subject having IBD. See MPEP 2111.04 (I) which teaches, “However, the court noted that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).”
            Claim 1 only requires identifying the subject in need of treatment of IBD and enterally administering B. fragilis expressing PSA to the subject. Comstock et al. teach administering B. fragilis expressing PSA enterally to subjects needing treatment of IBD. Subjects with IBD have an imbalance of a Th1 cell profile in the intestines, as evidenced by Dohi et al. or Neuman. The active steps of the method of claim 1 are anticipated by Comstock et al. The “thereby” clauses in lines 8-10 of claim 1 merely recite the intended result of the administration step.
Also see MPEP 2112.02 (II), which teaches, “The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978)” (emphasis added).
Here, Comstock et al. is silent in regards to the administered B. fragilis expressing PSA causing a reduction in the imbalanced T-helper profile in the intestinal compartment. However, this reduction is a result of using an old composition, and the use and composition are taught by Comstock et al.




Claim Rejections - 35 USC § 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 8-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Comstock et al. (U.S. PGPub No. 2003/0219413) as evidenced by Dohi et al. (Curr. Opin. Gastroeter., 2006, 22:651-657) (both references of record) or Neuman (Translational Research, Vol. 149, No. 4, April 2007, p. 173-186); and further in view of Lee et al. (Clinical Chemistry and Laboratory Medicine, Vol. 46, No. 7, July 1, 2008, 997-1003) and Stenvinkel et al. (Kidney International, Vol. 67 (2005), pp. 1216-1233).
Please see Comstock et al. (U.S. PGPub No. 2003/0219413) as evidenced by Dohi et al. (Curr. Opin. Gastroeter., 2006, 22:651-657) (both references of record) or Neuman (Translational Research, Vol. 149, No. 4, April 2007, p. 173-186) as set forth above.
Comstock et al. (U.S. PGPub No. 2003/0219413) as evidenced by Dohi et al. (Curr. Opin. Gastroeter., 2006, 22:651-657) (both references of record) or Neuman (Translational Research, Vol. 149, No. 4, April 2007, p. 173-186) differ from the instant invention in not specifically teaching a reduction in TNFα or increased production of IL-10.
Lee et al. disclose that pro-inflammatory cytokines including IL-6, IL-1β, and TNFα are significantly elevated in patients with pelvic inflammatory disease (see abstract). This means or implies that a treatment of pelvic inflammatory disease would involve a decrease, lowering or control of pro-inflammatory cytokines production including IL-6 and IL-1β, and TNFα.
Stenvinkel et al. disclose that although a large number of pro- and anti-inflammatory cytokines are of importance, available data suggest that the anti-inflammatory cytokine interleukin (IL)-1O and the mainly proinflammatory cytokines IL-6 and tumor necrosis factor-a (TNF-a) may play important roles in the development of Th imbalance, CVD and wasting in the uremic milieu (see page 1216, left col., 1st paragraph). This implies or suggests that an increase in proinflammatory cytokines such as IL-6 and TNF-a in patients with pelvic disease inflammatory (as taught by Lee et al.) would cause an imbalance of Th or T-helper cells (e.g.; (Thl,Th2 imbalance) in said patients.
It would have been obvious to one having ordinary skill in the art, at the time the claimed invention was made, to use the method of Comstock et al. (U.S. PGPub No. 2003/0219413) as evidenced by Dohi et al. (Curr. Opin. Gastroeter., 2006, 22:651-657) (both references of record) or Neuman (Translational Research, Vol. 149, No. 4, April 2007, p. 173-186); to reduce or treat pelvic inflammatory disease in a patient or individual that has an imbalance of T-helper cells comprising administering to the patient or individual an amount of the zwitterionic polysaccharide, B. fragilis capsular polysaccharide A, and thus to expect that the treatment of the pelvic inflammatory disease in the patient or individual would involve a decrease or reduction in elevated 

levels, amounts or production of cytokines such as IL-6, IL-1β, and TNF-a as taught by Lee et al. as being associated with or is a characteristic of pelvic inflammatory disease, and thus correct the imbalance of Th or T-helper cells in the patient caused by proinflammatory cytokines such as IL-10 and TNF-a as taught by Stenvinkel et al.
One having ordinary skill in the art would have been motivated, to utilize the methods in Comstock et al. (U.S. PGPub No. 2003/0219413) as evidenced by Dohi et al. (Curr. Opin. Gastroeter., 2006, 22:651-657) (both references of record) or Neuman (Translational Research, Vol. 149, No. 4, April 2007, p. 173-186); to reduce or treat pelvic inflammatory disease in a patient or individual that has an imbalance of T-helper cells comprising administering to the patient or individual an amount of the zwitterionic polysaccharide, B. fragilis capsular polysaccharide A, and thus to expect that the treatment of the pelvic inflammatory disease in the patient or individual would involve a decrease or reduction in elevated levels, amounts or production of cytokines such as IL-6 and IL-1β, and TNF-a as taught by Lee et al. as being associated with or is a characteristic of pelvic inflammatory disease, and thus correct the imbalance of Th or T-helper cells in the patient caused by proinflammatory cytokines such as IL-10 and TNF-a as taught by Stenvinkel et al.
It should be noted that it is obvious to treat pelvic inflammatory disease individuals or patients including patients with pelvic inflammatory disease that have diseases such as multiple sclerosis since pelvic inflammatory disease (IBD) is also found among people with Multiple sclerosis or is also associated with people with Multiple sclerosis.

Response to Arguments
	New grounds of rejections have been presented herein. Examiner apologizes for any inconvenience this may cause Applicant.

8.	For reasons aforementioned, no claims are allowed.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA V COOK whose telephone number is (571)272-0816. The examiner works a flexible schedule but can normally be reached on Monday-Friday from 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Lisa V. Cook
Patent Examiner
Art Unit 1642
Hoteling 
8/28/22

/LISA V COOK/Primary Examiner, Art Unit 1642